Citation Nr: 0640026	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $74,870.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1944, and died in March 1971.  The appellant is his 
widow.

By decision dated January 1999, the Committee on Waivers and 
Compromises (COW) of the Regional Office (RO) denied the 
appellant's claim for waiver of recovery of the overpayment 
of improved death pension benefits on the basis that her 
claim for waiver was not timely filed.  The appellant 
appealed this determination to the Board of Veterans' Appeals 
(Board).  In a decision of February 2006, the COW denied her 
claim for waiver of recovery, finding that while there was no 
fraud, misrepresentation or bad faith so as to preclude 
waiver, recovery of the debt would not violate the principles 
of equity and good conscience.  

Also raised by the record is the issue of whether the 
overpayment was properly created.  In this regard, attention 
is directed to numerous communications from the appellant 
disputing the basis for the termination of her death pension 
award, that is, her alleged remarriage.  Several of these 
letters were received within a year of the January 30, 1997 
letter advising her of the termination of benefits and may 
reasonably be construed as expressing dissatisfaction or 
disagreement with an adjudicative determination and a desire 
for appellate review.  See 38 C.F.R. § 20.201.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The appellant indicated on her substantive appeal submitted 
in February 2005, that she wanted to testify at a hearing 
before a Veterans Law Judge at the RO.  While the Board 
acknowledges that she appeared at a hearing at the RO, it was 
not before a Veterans Law Judge.  There is nothing in the 
record to suggest that the appellant has withdrawn her 
request for a Travel Board hearing.

The issue of whether the overpayment of death pension was 
properly created is inextricably intertwined with the issue 
developed for appellate review, waiver of recovery of said 
overpayment.  Further action is required before the Board can 
address this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary steps 
to develop the issue of the propriety of 
the creation of the overpayment, to 
include issuing a supplemental statement 
of the case, which fully discusses the 
application of the pertinent law and 
regulations as well as the reasons and 
bases for the decision reached.  The 
appellant and her representative should be 
afforded the opportunity to respond.  

2.  The RO should schedule the appellant 
for a hearing before a Veterans Law Judge 
at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


